Citation Nr: 1138620	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  06-12 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected degenerative changes, right knee.  

2.  Entitlement to an initial evaluation in excess of 20 percent for service-connected laxity of the right knee. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran served on active duty from February 1980 to July 2000. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from regional office (RO) rating decisions.  In June 2000, the RO in Roanoke, Virginia, granted service connection for degenerative joint disease of the right knee, evaluated as noncompensable (0 percent disabling).  The Veteran appealed the issue of entitlement to an initial compensable evaluation, and in April 2002, the RO granted the claim, to the extent that it increased the Veteran's evaluation to 10 percent.  However, since this increase did not constitute full grants of the benefits sought, the increased initial evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  In addition, in June 2005, the RO granted service connection for laxity of the right knee, and assigned a separate 20 percent rating for that condition.  In December 2008, and June 2010, the Board remanded the claims for additional development.  To the extent that the Board previously indicated that one of the issues on appeal (entitlement to an initial evaluation in excess of 10 percent for service-connected degenerative changes, right knee) arose from an August 2004 rating decision, this was in error.  

In February 2008, the Veteran was afforded a hearing before Mark W. Greenstreet, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).


FINDINGS OF FACT

1.  The Veteran's right degenerative changes, right knee, are shown to have been manifested by X-ray evidence of arthritis with limitation of flexion to no more than 110 degrees and limitation of extension to no more than -12 degrees.

2.  The Veteran's right knee laxity is shown to have been manifested by no more than moderate recurrent subluxation or lateral instability.   
CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for service-connected  degenerative changes, right knee, have not been met.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a , Diagnostic Codes 5003, 5260, 5261 (2011).  

2.  The criteria for an initial evaluation in excess of 20 percent for service-connected right knee laxity have not been met.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. § 3.102, 3.159, 4.7, 4.71a , Diagnostic Codes 5256, 5257 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating/Increased Initial Evaluation

The Veteran asserts that she is entitled to increased initial evaluations for her degenerative changes of her right knee, currently evaluated as 10 percent disabling, and her service-connected right knee laxity, currently evaluated as 20 percent disabling.   In particular, she asserts that she has had to wear a brace for her right knee for over five years, and that she has right knee pain, as well as severe instability.  See e.g., appellant's letters, received in August 2007 and August 2011; transcript of hearing testimony, hearing held in February 2008.

Service connection for the disabilities on appeal was granted in rating decisions dated in June 2000 and June 2005.  The Veteran has appealed the issues of entitlement to increased initial evaluations.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).   

Disability ratings are assigned under the criteria set forth in Diagnostic Codes (DCs) in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Disabilities must be viewed historically and the disability must be described in terms of the person's function under the ordinary conditions of daily life including employment.  38 C.F.R. §§ 4.1, 4.2, 4.10.  Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in the veteran's favor.  38 U.S.C.A. § 5107(b).  

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).  

With regard to the history of the disabilities in issue, see 38 C.F.R. § 4.1  (2011), the Veteran's service treatment reports show that in May 2000, she was found to have right knee degenerative joint disease by X-ray.  There is no history of right knee surgery.  

A.  Degenerative Changes - Right Knee

In June 2000, the RO in Roanoke, Virginia, granted service connection for degenerative joint disease of the right knee, evaluated as noncompensable (0 percent disabling), with an effective date for service connection of August 1, 2000.  The Veteran appealed the issue of entitlement to an increased (compensable) evaluation, and in April 2002, the RO granted the claim, to the extent that it increased the Veteran's evaluation to 10 percent, with an effective date of August 1, 2000.  

The Veteran's right knee arthritis has been evaluated under 38 C.F.R. § 4.71a , DC 5003, which essentially provides that arthritis will be rated on the basis of limitation of motion of the affected joint.  

Under 38 C.F.R. § 4.71a , DC's 5260 and 5261, which address limitation of motion of the knee, a 20 percent rating will be assigned for flexion limited to 30 degrees or extension limited to 15 degrees. 

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71.  Normal extension and flexion of the knee is from 0 to 140 degrees. 

In this case, the Veteran's right knee has been shown to have arthritis based on X-ray evidence.  The recorded ranges of motion are as follows: a January 2002 VA examination report shows that the right knee had extension to 0 (zero) degrees, and flexion to 110 degrees; a July 2004 VA progress note indicates that the right knee had extension to 5 degrees, and flexion to 110 degrees; a November 2005 VA progress note indicates the right knee had extension to two (2) degrees, and flexion to 134 degrees; a February 2006 statement from a private physical therapist (at Therapy Direct) states that the Veteran's right knee had extension to "-38 degrees," and flexion to "75 degrees"; a May 2007 VA examination report shows that the right knee had extension to 0 degrees, and flexion to 120 degrees; a February 2010 VA examination report shows that the right knee had extension to 0 degrees, and flexion to 130 degrees; an April 2010 report from Therapy Direct shows that the right knee had extension to -12 degrees, and flexion to 130 degrees; a number of VA progress notes state that the right knee had a "good" range of motion (specific degrees of motion were not provided).  See e.g., VA progress notes, dated in April 2004, April and October of 2005, December 2007.

The Board finds that an initial evaluation in excess of 10 percent under DC 5260 or DC 5261 is not warranted.  The recorded ranges of motion for the right knee do not show that the Veteran has ever been found to have flexion limited to 30 degrees or extension limited to 15 degrees.  In this regard, as the findings in the February 2006 statement from a private physical therapist, which state that the Veteran right knee had extension to "-38 degrees," and flexion to "75 degrees," are far out of proportion to all other findings, and as they are unaccompanied by a corroborating treatment report from this physical therapist/Therapy Direct, these findings are afforded no probative value.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

Further, in VAOPGCPREC 9-04, General Counsel  determined that separate disability ratings could be assigned under Diagnostic Codes 5260 and 5261 for disability of the same joint.  Here, range of motion of the right knee does not meet the criteria for even a 0 percent rating under DC 5260, i.e., flexion limited to 60 degrees.  Therefore, separate ratings for limitation of right knee motion are not warranted.  

As a final matter, in conjunction with application of DC's 5260 and 5261, an increased evaluation may be assigned on the basis of functional loss due to the veteran's subjective complaints of pain under 38 C.F.R. §§ 4.40  and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board finds that a rating in excess of 10 percent based on functional loss due to pain is not warranted.  The Veteran has consistently been shown to have a range of motion in her right knee which is greater than even that required for a 0 percent rating under DC 5260, and there is insufficient evidence of functional loss due to right knee pathology to support a conclusion that the loss of motion in the right knee more nearly approximates the criteria for a 20 percent rating under either DC 5260 or DC 5261, even with consideration of 38 C.F.R. §§ 4.40  and 4.45.  The evidence is summarized as follows: 

A July 2004 VA examination report notes complaints of right knee pain, weakness, swelling, stiffness, locking, fatigability, and lack of endurance.  See also May 2007 VA examination report (same).  On examination, there was pain beginning at 110 degrees of flexion, and a notation of lack of endurance when fatigued, and extension to 5 degrees.  The major functional impact was stated to be pain.  An associated X-ray was noted to show significant medial knee space joint narrowing, unchanged from January 2002, with no obvious fracture or dislocation, and no significant effusion.  The diagnosis was DJD of the right knee.  

A May 2007 VA examination report notes that the Veteran reported having pain at 30 degrees of extension and 90 degrees of flexion.  An associated X-ray was noted to show progressive osteoarthritis.  There was pain after repetitive use, but no additional loss of motion.  The diagnosis was right knee chronic sprain with moderate to severe degenerative joint disease.  The report notes no effects on grooming, feeding, bathing, dressing and toileting, mild effects on driving, traveling, recreation, and shopping, a moderate effect on chores, a severe effect on exercise, and prevention of participation in sports. 

A June 2007 MRI (magnetic resonance imaging) study contains an impression noting evidence of advanced degeneration or a complex tear, at the posterior horn and body of the medial meniscus, an absence of the anterior cruciate ligament, probably due to a chronic tear, a partial tear of the posterior cruciate ligament, joint effusion and a Baker's cyst, and advanced cartilage thinning in the medial joint compartment.  

A February 2010 VA examination report shows that the Veteran reported having right knee pain, giving way, stiffness, and weakness; she denied having incoordination, episodes of dislocation or subluxation, or effusions.  She reported daily or greater episodes of locking.  The report notes inflammation with warmth, redness, swelling and tenderness, but that it did not affect the motion of the joint, and that there were no flare-ups.  There were no incapacitating episodes of arthritis.  There were varying degrees of limping, from slight to pronounced, but "very strong propulsion under all circumstances."  There was pain upon repetitive motion, but no additional limitations after three repetitions of range of motion.  The diagnosis notes advanced radiographic evidence of degenerative changes with no significant functional impairments.  The report notes that there were no effects on grooming, feeding, bathing, dressing, toileting, driving, traveling, and shopping, a mild effect on recreation, and a moderate effect on sports.

VA progress reports show many complaints of right knee pain, with use of Vicodin.  They contain a number of notations showing that the lower extremities had "normal" strength.  See e.g., VA progress notes, dated in April 2003, March 2004, July 2005, May 2006, May 2007, May 2008, and July 2009.  A June 2007 VA progress note indicates a normal motor examination.  A November 2008 VA progress note shows treatment for a "fall off her ladder while working on her gutters."  She reported falling about 25 feet.  During treatment, a number of joints were X-rayed, to include the knees, "with no acute findings."  A July 2009 VA progress note shows complaints of depression and "restless and jumpy legs" at night, which she tried to remedy by walking her dogs in the evening, and "working out with weights until her muscles are exhausted."   

A February 2006 statement from a private physical therapist states that the Veteran has "pain in right knee that hinders all gait and function."  

Reports from Therapy Direct, and the Carilion Clinic, dated in April 2010, note complaints of pain, limitation of motion, and functional deficits.  On examination, there was 4/5 strength on right knee extension, and 4+/5 strength on right knee flexion.  An X-ray was noted to show a collapse of the medial joint space, with some osteopenic changes and a low-riding patella.  She was noted to be taking Hydrocodone and Naproxen.

In summary, the Veteran's lower extremity strength has consistently been characterized as "normal," with April 2010 findings of right knee strength of 4/5 and 4+/5.  Both the May 2007 and February 2010 VA examination reports show that there was no additional loss of motion upon repetitive use.  The February 2010 VA examination report further notes that she had "very strong propulsion under all circumstances."  The examiner stated that she had "no significant functional impairments."  Therefore, even taking into account the complaints of pain, and the evidence of degenerative joint disease and ligament pathology, the medical evidence is insufficient to show that the Veteran has such symptoms as atrophy, loss of strength, or neurological impairment or incoordination, such that when the ranges of motion in the right knee are considered together with the evidence of functional loss due to right knee pathology, the evidence does not support a conclusion that the loss of motion in the right knee more nearly approximates the criteria for a rating in excess of 10 percent, even with consideration of 38 C.F.R. §§ 4.40  and 4.45. 
The Board concludes that there is not a medical and factual basis upon which to find that there is functional loss due to pain in the Veteran's right knee which is sufficient for an initial evaluation in excess of 10 percent at this time.  See 38 C.F.R. §§ 4.40 , 4.45; DeLuca.  Additionally, to assign two, separate compensable ratings based on painful motion under two separate diagnostic codes (i.e., under Diagnostic Codes 5260 and 5261) would be in violation of the rule of pyramiding.  See 38 C.F.R. § 4.14; VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005).  

Based on the foregoing, the Board finds that the evidence shows that an initial evaluation in excess of 10 percent is not warranted for the Veteran's right knee arthritis. 

B.  Increased Rating - Right Knee Laxity

In June 2005, the RO granted service connection for laxity of the right knee, and assigned a 20 percent rating for that condition.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  

The Veteran's right knee laxity has been rated under the provisions of 38 C.F.R. § 4.71a , Diagnostic Code (DC) 5257.  Under 38 C.F.R. § 4.71a , DC 5257, a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.   

The Board finds that the evidence is insufficient to show that the Veteran's right knee is productive of severe recurrent subluxation or lateral instability.  In this regard, the evidence includes VA and non-VA treatment reports, which show a number of treatments for complaints of right knee symptoms, to include pain and swelling.  

VA progress notes include a report, dated in June 2007, which notes that there was no collateral or cruciate instability.  

A January 2002 VA examination report notes that the Veteran was not wearing a knee brace.  The findings included "severe laxity."  A July 2004 VA examination report notes that the Veteran wore a knee brace, and that her complaints included instability.  On examination, there was "moderate laxity."  A May 2007 VA examination report notes use of a brace, and complaints of instability.  On examination, there was "mild" medial/lateral instability, normal anterior/posterior cruciate ligament stability at both 30 degrees, and 90 degrees, and normal medial/lateral collateral ligament stability in the neutral position and at 30 degrees; there was no patellar abnormality.  A February 2010 VA examination report shows that the Veteran denied having instability, or episodes of dislocation or subluxation.  On examination, there were negative drawer and McMurrary signs.  The report notes that there was no instability, with a separate finding that there was no lateral instability.  There was no meniscus abnormality, no patellar abnormality, and no abnormal tendons or bursae.  Both knee patellae were very mobile.  An April 2010 report from Carilion Clinic notes "some" medial and lateral instability, but that there was no anterior instability.  

In summary, the Veteran has received disparate findings as to the severity of her right knee laxity, however, there is only one finding characterizing her laxity as severe, which is dated in January 2002.  All subsequent findings characterize her instability as no worse than moderate.  The most recent VA examination report, dated in February 2010, shows that the examiner determined that there was no instability whatsoever.  The only subsequently dated evidence, in April 2010, notes "some" medial and lateral instability, which is not further described, and that there was no anterior instability.  Accordingly, the Board finds that the evidence is insufficient to show that the Veteran's right knee is productive of severe recurrent subluxation or lateral instability, and that the requirements for an initial evaluation in excess of 20 percent under DC 5257 have not been met.  The claim must therefore be denied.  The Board notes that since DC 5257 is not predicated on loss of range of motion, 38 C.F.R. §§ 4.40  and 4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 202   (1995), do not apply.  Johnson  v. Brown, 9 Vet. App. 7, 9   (1996). 

With regard to the possibility of an increased initial evaluation under another diagnostic code, Schafrath v. Derwinski, 1 Vet. App. 589 (1991), under 38 C.F.R. § 4.71a , DC 5256, a 30 percent rating is warranted for ankylosis of the knee with favorable angle in full extension or slight flexion between 0 degrees and 10 degrees. 

Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Shipwash v. Brown, 8 Vet. App. 218, 221 (1995). 
 
In this case, there is no competent evidence to show right knee ankylosis.  See e.g., February 2010 VA examination report (finding of no ankylosis).  Accordingly, an increased initial evaluation is not warranted under DC 5256. 

In deciding the Veteran's increased initial evaluation claims, the Board has considered the determination in Hart v Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation at any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disabilities in issue, such that an increased evaluation is warranted.  


II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In April 2004, January 2009, and July 2010, VCAA notices were issued.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

The RO's June 2000 decision was decided prior the enactment of the VCAA. In such cases, there is no error in not providing notice specifically complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an initial AOJ adjudication had already occurred.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Rather, the appellant is to be given proper subsequent VA process, and the Board is to make findings on the completeness of the record or on other facts permitting the Court to make a conclusion of lack of prejudice from improper notice.  Id.  In this case, the appellant was provided VCAA notices in 2004, 2009, and 2010.  The case was readjudicated, most recently in June 2011, at which time a Supplemental Statement of the Case was provided to the appellant.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (holding that VA cured any failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  The appellant was afforded a hearing in February 2008.  In summary, the claimant has been provided with every opportunity to submit evidence and argument in support of her claims, and to respond to VA notice.  

In addition, both of these claims are for increased initial evaluations.  Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled; no additional § 5103(a) notice is required.  Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006); VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (2004).   

In June 2010, the Board remanded these claims.  The Board directed that the RO/AMC obtain all records of therapy and/or evaluations of the right knee from Therapy Direct.  In August 2010, the Veteran submitted records from Therapy Direct, as well as from the Carilion Clinic.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran's service treatment reports, and VA and non-VA medical records, have been obtained, and the Veteran has been afforded several VA examinations.  The appellant has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and she has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced her in the adjudication of his appeal.  Mayfield.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

The appeal is denied.  


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


